DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 8, filed 06/07/2022, with respect to claims 1, 2, 5, 8, and 11-13 have been fully considered and are persuasive.  The rejection under 35 U.S.C. §103 over US Patent Pub. 2018/0132116 (Shekhar) in view of US Patent Pub. 2019/0036563 (Koshy), U.S. Patent No. 10,318,890 (Kravets) and U.S. Patent Pub. 2018/0295663 (Lee) of claims 1, 2, 5, 8, and 11-13 has been withdrawn. 
Applicant’s arguments, see page 9, filed 06/07/2022, with respect to claim 3 has been fully considered and are persuasive.  The rejection under 35 U.S.C. §103 over Shekar, Koshy, Kravets, and Lee in view of U.S. Patent No. 9,677,890 (Yang) of claim 3 has been withdrawn. 
Applicant’s arguments, see page 10, filed 06/07/2022, with respect to claim 4 has been fully considered and are persuasive.  The rejection under 35 U.S.C. §103 over Shekar, Koshy, Kravets, and Lee in view of U.S. Patent No. 9,677,890 (Yang) of claim 4 has been withdrawn. 
Applicant’s arguments, see page 12, filed 06/07/2022, with respect to claim 6 and 15 has been fully considered and are persuasive.  The rejection under 35 U.S.C. §103 over Shekar, Koshy, Kravets, and Lee in view of U.S. Patent Pub. 2013/0217450 (Kanj) of claims 6 and 15 has been withdrawn. 
Applicant’s arguments, see page 11, filed 06/07/2022, with respect to claims 7, 9, and 14 has been fully considered and are persuasive.  The rejection under 35 U.S.C. §103 over Shekar, Koshy, Kravets, and Lee in view of U.S. Patent Pub. 2017/0077977 (Prendergast) and U.S. Patent Pub 2019/0304408 (Seethaler)of claims 7, 9, and 14 has been withdrawn. 
Applicant’s arguments, see page 11, filed 06/07/2022, with respect to claim 10 has been fully considered and are persuasive.  The rejection under 35 U.S.C. §103 over Shekar, Koshy, Kravets, and Lee in view of Prendergast and Kanj of claim 10 has been withdrawn. 

Allowable Subject Matter
Claims 1, 8, and 16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the main reason for allowance is the inclusion of “a sensor to receive input descriptive of the environment of the mobile information handling system and, upon execution of a machine learning process, provide the input to the wireless performance modulator to cause the wireless network interface to initiate a roaming process prior to a signal degradation threshold for handover based on information associated with the sensed environment received by the sensor, wherein the sensor is-includes a movement sensor to detect the movement of the mobile information handling system; the processor to execute code instructions of the wireless performance modulator to initiate a roaming process to search for a second, accessible wireless network access point to communicatively couple with the mobile information handling system upon detection of movement of the mobile information handling system above a threshold distance level to identify the second, accessible wireless network access point prior to the signal degradation threshold for handover and avoid dropping the wireless link” as the prior art of record in stand-along form nor in combination disclose the initiation of a roaming process prior to the satisfaction of the indication of threshold degradation handover to avoid dropping wireless links.  Prior art such as US-20220046478-A1 to Oyman and US-20220038359-A1 to Svennebring disclose handover but fail to read into the amended claims 1 and 8 as supported by the specification.  Claim 16 is allowed as it includes “wireless network interface configured to access a first wireless network access point via a wireless link; to adjust a performance of a wireless network interface of a mobile information handling system; a specific absorption rate (SAR) sensor to provide data descriptive of a presence of a human proximity to the mobile information handling system; and a movement sensor to detect movement of the information handling system relative to a threshold distance; wherein the wireless performance modulator to determines, based on the data from the SAR sensor and movement sensor, whether the information handling system has moved a distance less than the threshold distance indicating it is stationary and whether a human is within a proximity to the mobile information handling system the wireless performance modulator to instruct the wireless network interface to adjusts a transmission power of an antenna of the wireless network interface for the first wireless link; and the processor to execute code instructions of the wireless performance modulator to initiate a roaming process to search for a second, accessible wireless network access point to communicatively couple the mobile information handling system upon detection of movement of the mobile information handling system above a threshold distance level to avoid dropping the wireless link” as the prior art of record in stand-alone form nor in combination reads into the disclosed claim as supported by the specification. Further prior art of record such as US-20180091935-A1 to Renaldi, P. 48 discloses threshold and distances of network devices, AP, Base Stations; US-20190335317-A1 to Zhou, P. 44, 49-50 discloses distance not accurate to determine roaming when in close proximity; US- 20180295663-A1 to Lee, P. 6, discloses network configuration mechanisms disclose the art as of the file date.

Claims 2-7, 9-15, and 17-20 are allowed as they depend on an allowed claims
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476